     Case 1:20-cv-00639-NONE-SKO Document 12 Filed 05/29/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    GARLAND A. JONES,                                 Case No. 1:20-cv-00639-SKO (PC)

12                       Plaintiff,                     FINDINGS AND RECOMMENDATIONS
                                                        TO DENY PLAINTIFF’S MOTION TO
13           v.                                         PROCEED IN FORMA PAUPERIS AND
                                                        DISMISS ACTION
14    RICHARDS, et al.,
                                                        (Doc. 7)
15                       Defendants.
                                                        14-DAY DEADLINE
16
                                                        Clerk of the Court to Assign a District Judge
17

18          Plaintiff Garland A. Jones, a state prisoner proceeding pro se, initiated this civil rights

19   action on April 3, 2020. (Doc. 1.) Before the Court is Plaintiff’s application to proceed in forma

20   pauperis pursuant to 28 U.S.C. § 1915. (Doc. 7.) Because Plaintiff has three “strikes” under

21   section 1915(g) and fails to show that he is in imminent danger of serious physical injury, the

22   Court recommends that his application be denied and this action dismissed without prejudice.

23     I.   THREE-STRIKES PROVISION OF 28 U.S.C. § 1915

24          28 U.S.C. § 1915 governs in forma pauperis proceedings. The statute provides, “[i]n no

25   event shall a prisoner bring a civil action … under this section if the prisoner has, on 3 or more

26   prior occasions, while incarcerated or detained in any facility, brought an action or appeal in a

27   court of the United States that was dismissed on the grounds that it is frivolous, malicious, or fails

28   to state a claim upon which relief may be granted, unless the prisoner is under imminent danger
     Case 1:20-cv-00639-NONE-SKO Document 12 Filed 05/29/20 Page 2 of 3


 1   of serious physical injury.” 28 U.S.C. § 1915(g).

 2       II.    DISCUSSION

 3              The Court takes judicial notice of three of Plaintiff’s prior actions that were dismissed

 4   because they failed to state a claim on which relief can be granted1: (1) Jones v. Tolson, et al., No.

 5   1:15-cv-01037-JDP (E.D. Cal.) (dismissed on September 14, 2015, for failure to state a claim);

 6   (2) Jones v. Mailroom Officials, et al., No. 1:17-cv-00281-LJO-SKO (E.D. Cal) (dismissed on

 7   January 9, 2019, for failure to state a claim); (3) Jones v. California Correctional Healthcare

 8   Services, et al., No. 2:17-cv-00738-WBS-DB (E.D. Cal) (dismissed on April 26, 2019, for failure

 9   to state a claim). All of these cases were dismissed before Plaintiff initiated the current action on
10   April 3, 2020. Plaintiff is therefore precluded from proceeding in forma pauperis unless, at the

11   time he filed his complaint, he was under imminent danger of serious physical injury. See

12   Andrews v. Cervantes, 493 F.3d 1047, 1052-53 (9th Cir. 2007).

13              Plaintiff alleges the defendants failed to prevent his transfer to R.J. Donavan Correctional

14   Facility despite “inmates with predatory behavior chronos” and “harassment by inmates and

15   staff,” including staff’s issuance of “fraudulent RVRs.” (Doc. 1 at 3.) Plaintiff requests that the

16   Court order prison staff to stop issuing false RVRs and halt all “mail violations.” (See id.) These

17   allegations fail to show that Plaintiff is in imminent danger of serious physical injury.

18    III.      CONCLUSION AND RECOMMENDATIONS

19              Based on the foregoing, the Court RECOMMENDS that:
20              1. Plaintiff’s motion to proceed in forma pauperis (Doc. 7) be DENIED; and,

21              2. This action be DISMISSED without prejudice to refiling upon prepayment of the

22                   filing fee.

23   The Clerk of the Court is DIRECTED to assign a district judge to this action.

24              These Findings and Recommendations will be submitted to the United States District

25   Judge assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days

26   of the date of service of these Findings and Recommendations, Plaintiff may file written
27   objections with the Court. The document should be captioned, “Objections to Magistrate Judge’s

28   1
         The Court may take judicial notice of court records. United States v. Wilson, 631 F.2d 118, 119 (9th Cir. 1980).

                                                                   2
     Case 1:20-cv-00639-NONE-SKO Document 12 Filed 05/29/20 Page 3 of 3


 1   Findings and Recommendations.” Plaintiff’s failure to file objections within the specified time

 2   may result in waiver of his rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir.

 3   2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

 4
     IT IS SO ORDERED.
 5

 6   Dated:    May 28, 2020                                      /s/   Sheila K. Oberto            .
                                                       UNITED STATES MAGISTRATE JUDGE
 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                      3
